             Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 1 of 7



 1   Jeffrey M. Davidson (SBN 248620)                Michael E. Martinez (pro hac vice)
     Phillip Warren (SBN 89744)                      Lauren Norris Donahue (pro hac vice)
 2   COVINGTON & BURLING LLP                         K&L GATES LLP
     Salesforce Tower                                70 W. Madison St., Suite 3300
 3   415 Mission Street, Suite 5400                  Chicago, Illinois 60602
     San Francisco, California 94105-2533            Telephone: (312) 372-1121
 4   Telephone: (415) 591-6000                       Email: michael.martinez@klgates.com
     Email: jdavidson@cov.com                        Email: lauren.donahue@klgates.com
 5   Email: pwarren@cov.com
 6   Attorneys for Defendants SK Energy Americas,
     Inc., SK Trading International Co. Ltd., and
 7   David Niemann
 8   Amanda Bonn (SBN 270891)                        John B. Quinn (SBN 090378)
     Eliza Finley (SBN 301318)                       Steven G. Madison (SBN 101006)
 9   SUSMAN GODFREY LLP                              QUINN EMANUEL URQUHART &
10   1900 Avenue of the Stars, Suite 1400            SULLIVAN, LLP
     Los Angeles, CA 90067                           865 South Figueroa Street, 10th Floor
11   Telephone: (310) 789-3100                       Los Angeles, California 90017
     Facsimile: (310) 789-3150                       Telephone: (213) 443-3000
12   abonn@susmangodfrey.com                         Facsimile: (213) 443-3100
     efinley@susmangodfrey.com                       johnquinn@quinnemanuel.com
13                                                   stevemadison@quinnemanuel.com
14   Attorneys for Defendant Vitol Inc.
     and Brad Lucas                                  Attorneys for Defendant Vitol Inc.
15
     [Additional Counsel Listed on Signature Page]
16

17                                  UNITED STATES DISTRICT COURT
18                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                        SAN FRANCISCO DIVISION
20

21                                                        Civil Case No.: 3:20-cv-03131-JSC
      IN RE CALIFORNIA GASOLINE SPOT
22    MARKET ANTITRUST LITIGATION
                                                          DEFENDANTS’ REQUEST FOR
23                                                        JUDICIAL NOTICE IN SUPPORT OF
                                                          MOTION TO DISMISS
24
      THIS DOCUMENT RELATES TO:
      ALL ACTIONS                                         Date: January 28, 2021
25
                                                          Time: 9:00 a.m.
26                                                        Dept: San Francisco, Courtroom E
                                                          Judge: Hon. Jacqueline S. Corley
27

28
                Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 2 of 7



 1                                    REQUEST FOR JUDICIAL NOTICE
 2           Pursuant to Federal Rule of Evidence 201 and the doctrine of incorporation by reference,
 3   Defendants SK Energy Americas, Inc. (“SKEA”), SK Trading International Co., Ltd., Vitol, Inc. (“Vitol”),
 4   Brad Lucas, and David Niemann request that the Court take judicial notice of the following six exhibits,
 5   true and correct copies of which are attached to the Declaration of Ethan Glass:
 6    Exhibit                                              Description
 7       A       A report published by the California Energy Commission on October 21, 2019, entitled,
 8               “Additional Analysis on Gasoline Prices in California.” This report is available at
 9               https://www.energy.ca.gov/sites/default/files/2019-10/Gas_Price_Report_0.pdf.
10       B       A report published by the United States Energy Information Administration on October 13,
11               2015, entitled, “California’s gasoline imports increase 10-fold after major refinery outage.”
12               This report is available at https://www.eia.gov/todayinenergy/detail.php?id=23312.
13       C       An email exchange between Brad Lucas and David Niemann dated September 3, 2015, which
14               was produced by Vitol to the California Attorney General during a pre-suit investigation and
15               is partially quoted in Plaintiffs’ Consolidated Class Action Complaint (“Complaint”).
16       D       A report published by the California Energy Commission on September 25, 2017, entitled,
17               “Petroleum Market Advisory Committee Final Report December 2014 to November 2016”
18               (“PMAC Report”). This report is available at
19               https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId=22709.
20       E       Vitol’s Tolling Agreements with the California Attorney General dated March 8, 2019 and
21               September 8, 2019.
22       F       SKEA’s Tolling Agreements with the California Attorney General dated August 3, 2018, July
23               24, 2019, and January 21, 2020.
24           Federal Rule of Evidence 201 authorizes a court to take judicial notice of facts that are “not subject
25   to reasonable dispute” and are “either (1) generally known within the territorial jurisdiction of the trial
26   court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot be
27   reasonably questioned.” Fed. R. Evid. 201(b). On a motion to dismiss, “a court may take judicial notice
28
                                                           1
                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS
                                                                                                  Case No. 20-cv-3131
                 Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 3 of 7



 1   of matters of public record” and documents whose “authenticity . . . is not contested” and upon which a
 2   plaintiff’s complaint relies. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001).
 3          The incorporation by reference doctrine allows a court to consider documents as though they were
 4   part of the complaint itself. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).
 5   This is to prevent plaintiffs from cherry picking select portions of documents that support their claims,
 6   and omitting portions that do not support their claims. Id. A court “may assume [an incorporated
 7   document’s] contents are true for purposes of a motion to dismiss.” Id. (quotations and citation omitted
 8   and brackets in original).
 9          Judicial notice of the Exhibits A through F is proper for the following reasons:
10          I.       Exhibit A: California Energy Commission Report (Oct. 21, 2019)
11          Defendants request that the Court take judicial notice of Exhibit A, a report published by the
12   California Energy Commission (“CEC”) on October 21, 2019. Judicial notice of the fact that the CEC
13   made the findings reflected in Exhibit A is appropriate as it is a matter of public record and is capable of
14   accurate and ready determination by visiting the California Energy Commissions’ official website at the
15   link provided above. See, e.g., Hofer v. Emley, No. 19-CV-02205-JSC, 2019 WL 4575389, at *25 (N.D.
16   Cal. Sept. 20, 2019) (collecting cases and noting that “Courts in this circuit routinely take judicial notice
17   of material contained on government agency website”); Major v. City and County of San Francisco, No.
18   15-cv-03426, 2017 WL 4419175, at *5 (N.D. Cal. Oct. 5, 2017) (taking judicial notice of official
19   government reports available on official websites).
20          II.      Exhibit B: U.S. Energy Information Administration Report
21          Defendants request that the Court take judicial notice of Exhibit B, a report published by the U.S.
22   Energy Information Administration on October 13, 2015, which Plaintiffs quoted from in their Complaint
23   to support their allegation that substantial amounts of gasoline and related products were imported from
24   Asia after the explosion at the Torrance Refinery. Compl. ¶ 110. Judicial notice of the contents of this
25   report is appropriate as it is a matter of public record and is capable of accurate and ready determination
26   by visiting the U.S. Energy Information Administration’s official website at the link provided above. See,
27   e.g., Major, 2017 WL 4419175, at *5 (taking judicial notice of official government reports available on
28   official websites); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 568 n.13 (2007) (“District Court was entitled

                                                           2
                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS Case No. 20-cv-3131
              Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 4 of 7



 1   to take notice of the full contents of the published articles” quoted in complaint); Von Saher v. Norton
 2   Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010); Lee v. City of Los Angeles, 250
 3   F.3d 668, 688–89 (9th Cir. 2001) (a court may take judicial notice of “matters of public record”).
 4           The Court may also consider the contents of Exhibit B under the incorporation by reference
 5   doctrine because Plaintiffs relied on this article in their Complaint and the authenticity of the article is not
 6   reasonably subject to dispute. See Compl. ¶ 110. Because the EIA report is “properly submitted as part
 7   of the complaint” and its authenticity is not contested, the Court may consider the contents of the report.
 8   See Lee, 250 F.3d at 688–89 (in considering a Rule 12(b)(6) motion, a court “may consider material which
 9   is properly submitted as part of the complaint” where authenticity is not contested and the plaintiffs’
10   complaint relies on the material (internal citations and quotation marks omitted)).
11           III.    Exhibit C: September 3, 2015 Email Partially Quoted in the Complaint
12           Defendants also request that the Court consider the contents of Exhibit C under the incorporation
13   by reference doctrine. To support the allegation that Vitol and SKEA worked together surreptitiously to
14   “boost profits” from selling alkylate, Plaintiff’s Complaint selectively quotes an email from David
15   Niemann (SKEA trader) to Brad Lucas (Vitol trader). Compl. ¶¶ 132–133. Plaintiffs should not be
16   permitted to selectively include only portions of a document that benefits them but omit the rest. See
17   Khoja, 899 F.3d at 1002. Thus, the Court may consider the contents of this document under the
18   incorporation by reference doctrine because Plaintiffs’ claims necessarily rely on it and the authenticity
19   of this document is not reasonably subject to dispute. See id. (finding that even though a complaint does
20   not “‘allege or describe the contents of the surrounding pages,’ it was proper to incorporate the documents
21   because the claim necessarily depended on them” (quotations and citation omitted)).
22           IV.     Exhibit D: California Energy Commission Report (Sept. 25, 2017)
23           Defendants request that the Court take judicial notice of Exhibit D, a report published by the CEC
24   on September 25, 2017, which Plaintiffs relied on in their Complaint to show that gasoline prices were
25   high from 2015 to 2017 on a differential basis relative to national averages. Compl. ¶¶ 141–47. Judicial
26   notice of the contents of this report is appropriate as it is a matter of public record and is capable of
27   accurate and ready determination by visiting the CEC’s official website at the link provided above. See,
28   e.g., Major, 2017 WL 4419175, at *5; Twombly, 550 U.S. at 568 n.13. Further, this report is also

                                                            3
                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS Case No. 20-cv-3131
              Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 5 of 7



 1   incorporated by reference. Plaintiffs relied on this article in their Complaint and the authenticity of the
 2   article is not reasonably subject to dispute. See Khoja, 899 F.3d at 1002.
 3          V.      Exhibits E and F: Vitol’s and SK’s Tolling Agreements with the California
                    Attorney General
 4

 5          Defendants also request that the Court take judicial notice of Exhibits E and F under the
 6   incorporation by reference doctrine. Plaintiffs rely on the content of these tolling agreements when they
 7   allege that they are “applicable, in whole or in part, to the claims of Plaintiffs and the Class.” Compl.
 8   ¶ 167. These documents are incorporated by reference because Plaintiffs’ claims necessarily rely on them
 9   and the authenticity of these documents are not reasonably subject to dispute. See, e.g., Shrem v.
10   Southwest Airlines Co., No. 15-cv-04567, 2016 WL 4170462, at *2 (N.D. Cal. Aug. 8, 2016) (considering
11   contents of contract under the incorporation by reference doctrine where the complaint referenced the
12   terms of that contract and the parties did not raise any dispute regarding its authenticity).
13          For the foregoing reasons, Defendants respectfully request the Court to judicially notice Exhibits
14   A through F.
15
     Dated: October 23, 2020                                Respectfully submitted,
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           4
                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS Case No. 20-cv-3131
            Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 6 of 7



 1   By: /s/ Jeffrey M. Davidson                            By: /s/ Michael E. Martinez
 2   Jeffrey M. Davidson (SBN 248620)                       Michael E. Martinez (pro hac vice)
 3   Phillip Warren (SBN 89744)                             Lauren Norris Donahue (pro hac vice)
     Joan R. Li (SBN 312024)                                Clifford C. Histed (pro hac vice)
 4   COVINGTON & BURLING LLP                                Stephen M. Humenik (pro hac vice)
     Salesforce Tower                                       Brian J. Smith (pro hac vice)
 5   415 Mission Street, Suite 5400                         John E. Susoreny (pro hac vice)
     San Francisco, California 94105-2533                   K&L GATES LLP
 6   Telephone: (415) 591-6000                              70 W. Madison St., Suite 3300
 7   Facsimile: (415) 591-6091                              Chicago, Illinois 60602
     jdavidson@cov.com                                      Telephone: (312) 372-1121
 8   pwarren@cov.com                                        Facsimile: (312) 827-8000
     jli@cov.com                                            michael.martinez@klgates.com
 9                                                          lauren.donahue@klgates.com
     John S. Playforth (pro hac vice)                       clifford.histed@klgates.com
10
     Laura E. Brookover (pro hac vice)                      stephen.humenik@klgates.com
11   Brendan D. Duffy (pro hac vice)                        brian.j.smith@klgates.com
     Andrew W. Chang (SBN 319009)                           john.susoreny@klgates.com
12   COVINGTON & BURLING LLP
     One CityCenter
13   850 Tenth Street, NW                                   Counsel for Defendants SK Energy
     Washington, DC 20001-4956                              Americas, Inc., SK Trading International Co.
14
     Telephone: (202) 662-6000                              Ltd., and David Niemann
15   Facsimile: (202) 662-6291
     jplayforth@cov.com
16   lbrookover@cov.com
     bduffy@cov.com
17   achang@cov.com
18
     Counsel for Defendants SK Energy
19   Americas, Inc., SK Trading International Co.
     Ltd., and David Niemann
20

21

22

23

24

25

26

27

28

                                                        5
                          DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS Case No. 20-cv-3131
              Case 3:20-cv-03131-JSC Document 226 Filed 10/23/20 Page 7 of 7



 1    By: /s/ Ethan Glass                                      By: /s/ Amanda Bonn
 2    John B. Quinn (SBN 090378)                               Amanda Bonn (SBN 270891)
 3    Steven G. Madison (SBN 101006)                           Eliza Finley (SBN 301318)
      Shon Morgan (SBN 187736)                                 SUSMAN GODFREY LLP
 4    Ethan Glass (SBN 216159)                                 1900 Avenue of the Stars, Suite 1400
      QUINN EMANUEL URQUHART &                                 Los Angeles, CA 90067
 5    SULLIVAN, LLP                                            Telephone: (310) 789-3100
      865 South Figueroa Street, 10th Floor                    Facsimile: (310) 789-3150
 6    Los Angeles, California 90017                            abonn@susmangodfrey.com
 7    Telephone: (213) 443-3000                                efinley@susmangodfrey.com
      Facsimile: (213) 443-3100
 8    johnquinn@quinnemanuel.com                               Neal Manne
      stevemadison@quinnemanuel.com                            Alex Kaplan
 9    shonmorgan@quinnemanuel.com                              SUSMAN GODFREY LLP
      ethanglass@quinnemanuel.com                              1000 Louisiana, Suite 5100
10
                                                               Houston, TX 77002
11    John M. Potter (SBN 165843)                              Telephone: (713) 651-9366
      Justin Reinheimer (SBN 268868)                           Facsimile: (713) 654-6666
12    Christine W. Chen (SBN 327581)                           nmanne@susmangodfrey.com
      QUINN EMANUEL URQUHART &                                 akaplan@susmangodfrey.com
13    SULLIVAN, LLP
      50 California Street, 22nd Floor                         Counsel for Defendants Vitol, Inc. and Brad
14
      San Francisco, California 94111                          Lucas
15    Telephone: (415) 875-6600
      Facsimile: (415) 875-6700
16    johnpotter@quinnemanuel.com
      justinreinheimer@quinnemanuel.com
17    christinechen@quinnemanuel.com
18
      Counsel for Defendant Vitol, Inc.
19

20                                                ATTESTATION
21   I, Ethan Glass, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence to the filing of
22   this document has been obtained from each signatory hereto.
23

24   DATED: October 23, 2020                                By: /s/ Ethan Glass______________
                                                                 Ethan Glass
25

26

27

28

                                                           6
                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO JOINT MOTION TO DISMISS Case No. 20-cv-3131
